DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (1/17/22 Remarks: page 9, line 17 - page 13, line 12) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (1/17/22 Remarks: page 9, line 17 - page 13, line 12, particularly page 11, line 19 – page 13, line 8) that the art of record (Chang (US 9028072)) does not teach or suggest the recited emitting of a plurality of optical signals from different directions (as per the amended claim language).
However, as set forth in the claim mapping below, Chang discloses, in addition to the separate light sources within projection system 100 (which are, as noted by Applicant, emitted in a coaxial beam), a module 110. Chang discloses that the module 110 may be an independent light source from projection system 100 (Chang column 4, lines 8-9 & 13-17 and Figure 1) and that projection system 100 and module 110 may be located at different physical positions (Chang Figure 1) and thus emit light which reaches any illuminated object from different directions.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, & 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 9028072, cited in 4/8/21 Office Action).
Claim 1: A control method, suitable for an optical tracking system comprising a plurality of optical source devices (Chang column 4, lines 8-9 & 45 and Figure 1, projection system 100 having plurality of laser emitters; Change column 4, lines 13-17 and Figure 1, module 110 embodiment having light source independent of that of projection system 100) located at different positions (Chang column 4, lines 8-9 & 13-17 and Figure 1, projection system 100 and module 110 embodiment having light source independent of that of projection system 100) and being configured to emitting a plurality of optical signals from different directions (Chang column 4, lines 8-9 & 13-17 and Figure 1, projection system 100 and distance detection module 110 embodiment having light source independent of that of projection system 100) toward an electronic device (Chang column 2, lines 15-21, body detection module in optical path), the electronic device configured to sense the optical signals from the different directions (Chang column 2, lines 30-32, body detection module operates based on detected optical signals), the control method comprising:
calculating a plurality of gap distances between the optical source devices located at the different positions and the electronic device respectively according to the sensed optical signals (Change column 4, line 60 – column 5, line 15, detection of a plurality of different distances based on the sensed optical signals);
obtaining a dimensional scale to be covered by the optical tracking system according to the gap distances (Chang column 2, lines 8-13, range detection); and
adjusting a signal strength of the optical signals according to the dimensional scale (Chang column 2, lines 8-13, laser strength adjustment based on range detection).
Claim 3: The control method of claim 1 (see above), wherein the control method further comprises:
reducing the signal strength of the optical signals in response to an unexpected event detected by the electronic device (Chang Abstract and claim 6, reducing laser strength in response to detection of a human body in the optical path).
Claim 5: The control method of claim 3 (see above), wherein the control method further comprises:
increasing the signal strength of the optical signals in response to that the electronic device fails to detect an expected event within the optical signals (Chang claim 6, increasing laser strength in response to not detecting the continued presence of a previously detected human body in the optical path).
Allowable Subject Matter
Claim 7-16 are allowed.
Claims 2, 4, & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, the art of record does not teach or suggest the recited sensitivity adjustment of a device in accordance with the dimensional scale in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
With respect to claims 4 & 7 (and dependent claim 8), the art of record does not teach or suggest the recited generation of a predetermined emitting pattern and detection of an unexpected event when an unexpected pulse over the predetermined emitting pattern is detected in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
With respect to claim 6, the art of record does not teach or suggest the recited generation of a predetermined emitting pattern and detection of an expected event when periodic pulses corresponding to the predetermined emitting pattern are detected in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
With respect to claim 9 (and dependent claims 10-14), the art of record does not teach or suggest the recited an optical tracking system configured to track an optical sensing module in conjunction with the recited arrangement of calculating a plurality of gap distance between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
With respect to claims 15-16, the art of record does not teach or suggest the recited a first optical source device comprising an optical sensor configured to sense optical signals from a second optical source device in conjunction with the recited arrangement of calculating a gap distance between optical source devices based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale to which the optical signal strength is related.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663